848 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny Mack PORTER, Plaintiff-Appellant,v.Billy COMPTON, Warden, et al., Defendants-Appellees.
No. 87-6251.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, a Tennessee state prisoner, appeals the judgment of the district court dismissing his 42 U.S.C. Sec. 1983 action as being frivolous pursuant to 28 U.S.C. Sec. 1915(d).  In his complaint, the plaintiff alleged that the chiefs of police of Memphis and Knoxville, as well as federal police authorities, had ordered his release from prison and that the defendants, the commissioner of correction and the warden, had refused to comply with these orders.  As relief, he sought an injunction ordering his release.


4
Upon review, we conclude that the district court properly dismissed the plaintiff's action, as a complaint challenging the fact of confinement and seeking immediate release may not properly be brought under Sec. 1983, but must be pursued through a writ of habeas corpus.   Preiser v. Rodriguez, 411 U.S. 475, 490 (1973);  Dixon v. Alexander, 741 F.2d 121, 124-25 (6th Cir.1984).


5
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation